     SAO
 1
     FARHAN R. NAQVI
 2   Nevada Bar No. 8589
     SARAH M. BANDA
 3   Nevada Bar No. 11909
     NAQVI INJURY LAW
 4
     9500 W Flamingo Road, Suite 104
 5   Las Vegas, Nevada 89147
     Telephone: (702) 553-1000
 6   Facsimile: (702) 553-1002
     naqvi@naqvilaw.com
 7   sarah@naqvilaw.com
 8   Attorneys for Plaintiff

 9                             UNITED STATES DISTRICT COURT
10                                       DISTRICT OF NEVADA
11
       MATHEW WHITE, individually,                   Case No.: 2:19-cv-01484-KJD-NJK
12
                            Plaintiff,               STIPULATION AND ORDER TO
13                                                   EXTEND JOINT PRE-TRIAL ORDER
       vs.
14
                                                     (FIRST REQUEST)
15     WAL-MART STORES, INC. d/b/a
       WALMART #2838; WALMART INC. d/b/a
16     WALMART #2838 f/k/a WAL-MART
       STORES, INC.; WAL-MART STORES
17     EAST, LP d/b/a WALMART #2838; WSE
       MANAGEMENT, LLC; WAL-MART
18
       REAL ESTATE BUSINESS TRUST; DOES
19     1 through 100 and ROE CORPORATIONS 1
       through 100, inclusive,
20
                            Defendants.
21
22
             Plaintiff, MATHEW WHITE, by and through his counsel of record, FARHAN R. NAQVI
23
     and SARAH M. BANDA of NAQVI INJURY LAW, and Defendant WAL-MART STORES,
24
25   INC., by and its counsel of record, ROBERT K. PHILLIPS and DANIEL E. JOSLYN of

26   PHILLIPS, SPALLAS & ANGSTADT LLC, hereby stipulate and agree to extend the deadline to
27
     submit the Joint Pre-Trial Order to conform with the new discovery deadlines approved by this
28
     Honorable Court on February 12, 2020 [ECF No. 20].



                                              Page 1 of 2
            Good cause exists to grant the extension as the parties have already agreed to extend the
 1
 2   discovery deadlines in this matter [ECF No. 19]. The parties inadvertently forgot to include the

 3   Joint Pre-Trial Order deadline in said discovery extension request and, therefore, respectfully
 4
     request that the deadline be extended to conform with the agreed upon deadlines as follows:
 5
                                                  CURRENT                 PROPOSED
 6                    DISCOVERY
                                                  DEADLINE                DEADLINE
 7               Motion to Amend
                                            November 26, 2019          Completed
                 Pleadings:
 8               Initial Expert
                                            December 26, 2019          Completed
                 Disclosures
 9
                 Rebuttal Expert
                                            January 27, 2020           Completed
10               Disclosures:
                 Close of Discovery         February 24, 2020          April 9, 2020
11
                 Dispositive Motions:       March 25, 2020             May 11, 2020
12
13               Joint Pre-Trial Order      April 24, 2020             June 8, 2020

14    Dated this _17th_ day of February, 2020           Dated this _17th_ day of February, 2020
15
      NAQVI INJURY LAW                                  PHILLIPS, SPALLAS & ANGSTADT,
16                                                      LLC
17    _/s/ Sarah Banda__________________                _/s/ Daniel Joslyn__________________
18    FARHAN R. NAQVI                                   ROBERT K. PHILLIPS
      Nevada Bar No. 8589                               Nevada Bar No. 11441
19    SARAH M. BANDA                                    DANIEL E. JOSLYN
      Nevada Bar No. 11909                              Nevada Bar No. 14725
20    9500 W. Flamingo Road, Suite 104                  700 S. Third Street
21    Las Vegas, Nevada 89147                           Las Vegas, Nevada 89101
      Attorneys for Plaintiff                           Attorneys for Defendants
22
                                                 ORDER
23
24                                 18 day of February, 2020
            IT IS SO ORDERED this _____

25
                                                  _________________________________________
26
                                                  UNITED STATES MAGISTRATE JUDGE
27
                                                           February 18, 2020
                                                  DATED: _________________________________
28




                                                Page 2 of 2
